UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A (Amendment No. 1) Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended For the fiscal year ended December 31, 2013 Commission File No.: 000-29283 UNITED BANCSHARES, INC. (exact name of registrant as specified in its charter) OHIO 34-1516518 (State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 100 S. High Street, Columbus Grove, Ohio 45830 (Address of principal executive offices) Registrant’s telephone number, including area code: (419) 659-2141 Securities registered pursuant to Section 12(b) of the Act: Common Stock, no par value – NASDAQ Global Market (Title of class) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes
